Citation Nr: 1723983	
Decision Date: 06/26/17    Archive Date: 07/10/17

DOCKET NO.  12-21 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of brain tumor, to include headaches and hemangioblastoma.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kettler, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1979 to July 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In March 2017, the Veteran testified before the undersigned at a Video Conference hearing.  A copy of the hearing transcript has been associated with the record.

This appeal was processed using the Virtual VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should review this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, prior to adjudicating the claim of entitlement to service connection for residuals of brain tumor, to include headaches and hemangioblastoma, additional development is necessary.

The Veteran has indicated that she has received treatment from several VA Medical Centers not available or contained in the electronic record.  First, the Veteran testified that she received treatment during active duty service at Dwight D. Eisenhower Army Medical Center at Fort Gordon.  See Hearing Testimony.  The Veteran also claimed she received treatment from the Temple VA Medical Center, including the Women's Health Program Clinic.  Id.  Finally, the Veteran claims she received treatment at Brooke Army Medical Center at Fort Sam Houston.  See August 2012 VA 9.  There is also no indication that the AOJ attempted to secure any records from these facilities.  As such, all outstanding VA treatment records must be obtained and associated with the claims file.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Furthermore, VA is obliged to provide an examination or obtain a medical opinion in a claim of service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.

The Veteran's VA treatment records include treatment for brain tumors and complaints of occipital headaches.  See Darnall Army Community Hospital Treatment Notes.  Nevertheless, despite the treatments of record, it is unclear whether the Veteran's headaches or tumors are causally or etiologically related to service.  Furthermore, the Veteran submitted a note from a physician stating that her headaches are at least as likely as not caused by or aggravated by the head injury suffered in service.  See Dr. Mukhopadhyay Letter.  However, Dr. Mukhopadhyay provides no rationale for his opinion.  As such, the Board finds that the low threshold of McLendon is met and VA is obliged to provide a VA examination.  McLendon, 20 Vet. App. at 83  

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's complete VA treatment records from Eisenhower Army Medical Center, Brooke Army Medical Center, and Temple VA Medical Center, including the Women's Health Program Clinic.  All records received should be associated with the claims file.  

2. Contact the Veteran to identify any private records.  If the Veteran identifies any private records, the RO must make at least two attempts to obtain them unless the first attempt demonstrates that further attempts would be futile.

3. After any additional records are associated with the claims file, schedule the Veteran for a VA examination with an appropriate specialist.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  Following a review of the claims file and medical history, the VA examiner must offer an opinion as to the following:

Identify all current diagnoses of brain tumor residuals found, to include headaches and hemangioblastoma.  

For each diagnosed disorder, is it at least as likely as not (50 percent or greater probability) that the disorder had its onset during the Veteran's active duty service or is otherwise related to an event or injury incurred in active duty service.

The examiner must address the Veteran's written lay statements and hearing testimony regarding onset of symptomatology and any continuity of symptomatology since onset and/or since discharge from service.  

All findings should be reported in detail and all opinions must be accompanied by a clear rationale.  If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.

4. Review the examination report to ensure that it complies with this remand.  If deficient in any manner, corrective procedures should be implemented at once.

5. Thereafter, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




